Fill in this information to identify the case:

Debtor 1              James Ronald Talucci

Debtor 2              Tammy Jane Talucci
(Spouse, if filing)

United States Bankruptcy Court for the: Middle                    District of Pennsylvania
                                                                             (State)

Case number           4:18-bk-03455-RNO



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             Freedom Mortgage Corporation                        Court claim no. (if known):         13-1

Last four digits of any number you               XXXXXX5273                       Date of payment change:
use to identify the debtors’ account:                                             Must be at least 21 days after date of            12/1/2019
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any            $920.62

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
           for the change. If a statement is not attached, explain why: __________________________________________________________
           ___________________________________________________________________________________________________
           Current escrow payment:           $ 329.71                                     New escrow payment:           $ 319.86

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
           explain why: ___________________________________

             Current interest rate:                       %                              New interest rate:           %

             Current principal and interest payment:      $ _________                     New principal and interest payment:         $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:              $ _________                             New mortgage payment:             $ _________




               Case 4:18-bk-03455-RNO
Official Form 410S1
                                          Doc Filed 11/08/19 Entered 11/08/19 16:18:02
                                   Notice of Mortgage Payment Change               page 1
                                                                                          Desc
                                         Main Document           Page 1 of 6
 Debtor 1            James Ronald Talucci                                           Case number (if known) 4:18-bk-03455-RNO
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Ciro A Mestres                                                                 Date     11/8/2019
     Signature

Print:         Ciro                   A                         Mestres                Title    Authorized Agent
               First Name             Middle Name               Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                  30076
               City                          State               ZIP Code

Contact phone      678-281-6516                                                        Email    Ciro.Mestres@mccalla.com




            Case 4:18-bk-03455-RNO
Official Form 410S1
                                       Doc Filed 11/08/19 Entered 11/08/19 16:18:02
                                Notice of Mortgage Payment Change               page 2
                                                                                       Desc
                                      Main Document           Page 2 of 6
                                                           Bankruptcy Case No.:     4:18-bk-03455-RNO
 In Re:                                                    Chapter:                 13
           James Ronald Talucci                            Judge:                   Robert N. Opel II
           Tammy Jane Talucci

                                       CERTIFICATE OF SERVICE

      I, Ciro A Mestres, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

James Ronald Talucci
448 Pleasant View
New Columbia, PA 17856

Tammy Jane Talucci
448 Pleasant View
New Columbia, PA 17856

John Piazza, III                                  (served via ECF Notification)
Piazza & Associates
1114 Grove Street
Williamsport, PA 17701

Charles J. DeHart, III, Trustee                   (served via ECF Notification)
8125 Adams Drive
Suite A
Hummelstown, PA 17036

United States Trustee                             (served via ECF Notification)
228 Walnut Street, Suite 1190
Harrisburg, PA 17101

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        11/8/2019         By:     /s/Ciro A Mestres
                      (date)                  Ciro A Mestres
                                              Authorized Agent for Freedom Mortgage Corporation




Case 4:18-bk-03455-RNO              Doc Filed 11/08/19 Entered 11/08/19 16:18:02                  Desc
                                    Main Document   Page 3 of 6
Case 4:18-bk-03455-RNO   Doc Filed 11/08/19 Entered 11/08/19 16:18:02   Desc
                         Main Document   Page 4 of 6
     PART


            2                                           Your Escrow Account History


                      The chart below reflects what actually happened in your escrow account since the last analysis. This compares
                      what we expected to occur with what actually happened.



                                 What We                       What We                                                           Last Year's
                     Payment                    What We                                                               Actual
        Date                     Estimated                    Estimated                  Description                              Estimated
                    to Escrow                   Paid Out                                                             Balance
                                  to Pay In                  to Pay Out                                                             Balance
                                                                               Beginning Balance                     ($326.80)        $44.45
      Sep 2019         $481.74       $315.89        $90.04        $90.04       FHA MORTGAGE INSURANCE                   $64.90       $270.30
      Oct 2019           $0.00       $315.89        $90.04        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $496.15
      Nov 2019           $0.00       $315.89         $0.00       $722.00   E   HOMEOWNERS                             ($25.14)        $90.04
      Nov 2019           $0.00         $0.00         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)         $0.00
      Dec 2019           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $225.85
      Jan 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $451.70
      Feb 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $677.55
      Mar 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $903.40
      Mar 2020           $0.00         $0.00         $0.00       $568.32   E   TOWNSHIP TAX                           ($25.14)       $335.08
      Apr 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $560.93
      May 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)       $786.78
      Jun 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)     $1,012.63
      Jul 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)     $1,238.48
      Aug 2020           $0.00       $315.89         $0.00        $90.04   E   FHA MORTGAGE INSURANCE                 ($25.14)     $1,464.33
      Aug 2020           $0.00         $0.00         $0.00     $1,419.96   E   SCHOOL/ISD TAX                         ($25.14)        $44.37
        Total          $481.74     $3,790.68       $180.08     $3,790.76


      An asterisk (*) indicates a difference in that month between the actual activity and the estimated activity.
      When applicable, the letter “E” beside an amount indicates that a payment or disbursement has not yet occurred but is estimated
      to occur as shown.




     LOAN NUMBER:




                                         (This space intentionally left blank)




Case 4:18-bk-03455-RNO                   Doc Filed 11/08/19 Entered 11/08/19 16:18:02                                                  Desc
                                         Main Document   Page 5 of 6
Case 4:18-bk-03455-RNO   Doc Filed 11/08/19 Entered 11/08/19 16:18:02   Desc
                         Main Document   Page 6 of 6
